IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00254-CV
 
In the
Matter of the Marriage of
Anna G.
Schakosky
and
Rodney
James Schakosky
and
in the
Interest of N.V.S., a Child
 
 

From the 413th District Court
Johnson County, Texas
Trial Court No. D200705048
 

MEMORANDUM  Opinion





 
            Rodney James Schakosky filed a notice
of appeal of the trial court’s judgment rendered against him.  He now files a
motion to dismiss his appeal.
            He notes on his motion, and in the
cover letter, that the Appellee, Anna Schakosky, has been copied with the
motion.  The Rules of Appellate Procedure require that each document presented
for filing must contain a proof of service and that proof may be made in the
form of an acknowledgment or a certification.  Tex. R. App. P. 9.5(a) and (d).  Rodney’s notation does not
satisfy the requirements of an acknowledgment or a certification.  However,
because Rodney wishes to dismiss his appeal and has indicated that he has sent
a copy of the motion to Anna, we use Rule 2 to suspend the requirement of Rule
9.5(d).  
            This appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
 
                                                                                    TOM
GRAY
                                                                                    Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Appeal
dismissed 
Opinion
delivered and filed January 2, 2008
[CV06]


ee is not significantly injured by the appellant’s failure to timely file
a brief.

Id. 38.8(a)(1).
      More than thirty days have passed since Galer’s brief was due.  We notified him of this defect
by letter dated November 6, 2002.  Id. 42.3, 44.3.  He has not responded to our letter.  Id. 42.3,
38.8(a)(1).  Therefore, this appeal is dismissed for want of prosecution.  Id. 38.8(a)(1).

                                                                         PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed for want of prosecution
Opinion delivered and filed November 27, 2002
Do not publish
[CV06]